Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1,3,5-6,8-14,20 in the reply filed on 8/30/22 is acknowledged. 
Claim Objections
	Claim(s) 5 is/are objected to because of the following informalities:  
“45” should be “45O”.
	Appropriate correction is required. For the purpose of the examination of the above claim(s), the above suggested correction(s) will be used by the examiner to interpret the claim(s).
 
  Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,8-14 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by NOMURA (JP 2014056021, of record, as evidenced by the translation). 

    PNG
    media_image1.png
    353
    635
    media_image1.png
    Greyscale

Regarding claim 1, NOMURA teaches (Fig. 1, Table 1, [31-], -+-++-+) An optical lens assembly, comprising: a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens, which are arranged sequentially from an object side to an image side of the optical lens assembly along an optical axis,
wherein,
the first lens has a negative refractive power, and an image-side surface of the first lens is concave;
the second lens has a positive refractive power, and an object-side surface of the second lens is convex;
the third lens has a negative refractive power, and each of an object-side surface and an image-side surface of the third lens is concave;
the fourth lens has a positive refractive power, and each of an object-side surface and an image-side surface of the fourth lens is convex; and
the seventh lens has a positive refractive power, and an object-side surface of the seventh lens is convex.

Regarding claim 8, NOMURA further teaches The optical lens assembly according to claim 1, wherein an optical back focal length BFL of the optical lens assembly and a lens group length TL of the optical lens assembly satisfy BFL/TL≥0.25 (21/44).

Regarding claim 9, NOMURA further teaches The optical lens assembly according to claim 1, wherein an entrance pupil diameter ENPD of the optical lens assembly and a total optical length TTL of the optical lens assembly satisfy ENPD/TTL≥0.05 (4.2/65).

Regarding claim 10, NOMURA further teaches The optical lens assembly according to claim 1, wherein a focal length F7 of the seventh lens and a total focal length F of the optical lens assembly satisfy F7/F≤4.5 (42/16).

Regarding claim 11, NOMURA further teaches The optical lens assembly according to claim 1, wherein a center distance d45 between an image-side surface of the fourth lens and an object-side surface of the fifth lens and an optical total length TTL of the optical lens assembly satisfy 0.005≤d45/TTL≤0.035 (1/65).

Regarding claim 12, NOMURA further teaches The optical lens assembly according to claim 1, wherein a focal length F3 of the third lens and a focal length F4 of the fourth lens satisfy 0.3≤|F3/F4|≤1.7 (24.7/18.6).

Regarding claim 13, NOMURA further teaches The optical lens assembly according to claim 1, wherein a focal length F2 of the second lens and a total focal length F of the optical lens assembly satisfy F2/F≤4.5 (57.8/16.19).

Regarding claim 14, NOMURA further teaches The optical lens assembly according to claim 1, wherein a center radius of curvature R2 of the image-side surface of the first lens and a center radius of curvature R3 of the object-side surface of the second lens satisfy |(R2−R3)/(R2+R3)|≤1.5 (0).

Claim(s) 1,5-6,20 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Kuo (US 20200012078). 

    PNG
    media_image2.png
    821
    700
    media_image2.png
    Greyscale

Regarding claim 1, Kuo teaches (Fig. 9, Table 9, -+-+--+…) An optical lens assembly, comprising: a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens, which are arranged sequentially from an object side to an image side of the optical lens assembly along an optical axis,
wherein,
the first lens has a negative refractive power, and an image-side surface of the first lens is concave;
the second lens has a positive refractive power, and an object-side surface of the second lens is convex;
the third lens has a negative refractive power, and each of an object-side surface (between center and edge) and an image-side surface of the third lens is concave;
the fourth lens has a positive refractive power, and each of an object-side surface (near the edge) and an image-side surface of the fourth lens is convex; and
the seventh lens has a positive refractive power, and an object-side surface of the seventh lens is convex.

Regarding claim 5, Kuo further teaches The optical lens assembly according to claim 1, wherein a maximum field-of-view FOV of the optical lens assembly, a total focal length F of the optical lens assembly, and an image height H corresponding to the maximum field-of-view of the optical lens assembly satisfy (FOV×F)/H≥45 (61.4x2x1.91/2.29).

Regarding claim 6, Kuo further teaches The optical lens assembly according to claim 1, wherein a maximum field-of-view FOV of the optical lens assembly, a maximum through aperture D of an object-side surface of the first lens corresponding to the maximum field-of-view of the optical lens assembly, and an image height H corresponding to the maximum field-of-view of the optical lens assembly satisfy D/H/FOV≤0.07 (1.02/2.29/122.8).

Regarding claim 20, Kuo further teaches (Figs. 24-26) An imaging apparatus, comprising the optical lens assembly according to claim 1, and an imaging element for converting an optical image formed by the optical lens assembly into an electrical signal.

Allowable Subject Matter
Claim(s) 3 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowable subject matter: 
Regarding claim 3, the prior art of record neither anticipates nor renders obvious all the limitations of claim 3 for an optical lens assembly including “the sixth lens has a positive refractive power”, along with the other claimed limitations of claim 3.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234